DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 03/03/2022. Claims 1-3, 9, and 11 have been amended. Claims 4-7 have been canceled. Claims 13-20 are newly added. Thus, claims 1-3 and 8-20 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-3 and 8-20 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claim 1 above including:
“a feeding unit including a second printed circuit board, wherein one cross shaped feeding patch having four second quadrants is arranged on the second printed circuit board, wherein four short-circuit patches are arranged on the second printed circuit board and are positioned in the four second quadrants, respectively, and wherein each of the four short-circuit patches is coupled to the cross shaped feeding patch; and a feeding network arranged on a third printed circuit board, wherein the feeding network is configured to feed the feeding unit, wherein the cross shaped parasitic patch is positioned adjacent to the cross shaped feeding patch, and wherein the cross shaped parasitic path is coupled to the cross shaped feeding patch.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             03/10/2022